DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  in claim 16, “50µm, and wherein the bonding wire is a copper wire. wherein the first layer comprises an alloy of copper.” Should be “50µm, wherein the bonding wire is a copper wire, and wherein the first layer comprises an alloy of copper.” and in claim 17 “50µm, and wherein the bonding wire is a copper wire, wherein” should be “50µm, wherein the bonding wire is a copper wire, and wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. “A review on the mechanisms of ultrasonic wedge-wedge bonding” in view of Murali et al. “Fundamentals of thermo-sonic copper wire bonding in microelectronics packaging”, and Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules”.
Regarding claim 1, Long teaches:
A method [ultrasonic wedge-wedge bonding; “2. Ultrasonic wedge-wedge bonding” pg. 242,] comprising: 
a first electrically conductive layer [pads that receive the wedge bonds in figure 1]] that is to be electrically contacted, and that is arranged on a first element [substrate in figure 1]; and [sic]
pressing a first end of a bonding wire [figure 1 and 2.1 pg. 242] on the first electrically conductive layer by exerting pressure to the first end of the bonding wire [2.1], and further by exposing the first end of the bonding wire to ultrasonic energy [2.1], thereby deforming the first end of the bonding wire and creating a permanent substance-to-substance bond between the first end of the bonding wire and the first electrically conductive layer; and 
establishing a wedge-wedge bond connection between the bonding wire and the first layer [see figure 1],
wherein the bonding wire is copper [2.1 pg. 242].
Long does not teach:
heating a first electrically conductive layer; and
wherein the bonding wire either comprises a rounded cross section with a diameter of at least 125um or a rectangular cross section with a first width of at least 500um and a first height of at least 50um.
Concerning the heating:
However, Long does teach that an elevated temperature enlarges the process window and improves bonding reliability, in the case of copper wire it also reduces bonding force and power, and 500 µm Cu wire is bonded to Cu pad; 2.3, pg. 244-45, and Table 1.
Murali teaches thermosonic wire bonding of 3-6 mil (76-152 µm) Cu wire wherein the temperature is maintained between 175-200°C; pg. 616.
Komiyama teaches thermosonic wire bonding of 300µm Al wire to an electrode on a substrate wherein a stage with a heater supports the substrate; pg. 5030.  Note that Long specifically refers to Komiyama in pg. 244 
Note the applicant is performing thermosonic wedge bonding.  
Since it is known to thermosonically bond Cu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one can thermosonically wedge bond Cu, minus any unexpected results.  The claim would have been obvious because a particular technique, i.e. “thermosonic bonding of copper wire“, was recognized as part of the ordinary capabilities of one skilled in the art.  Accordingly, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to an anticipated success, it is likely the product not of invention but of ordinary skill and common sense.”  Thus, the claim would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success and/or predictable results.  Note that in doing so the wire in figure 1 would be a Cu wire that is thermosonically wedge-wedge bonded using a heated stage.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to look to Murali for the wire thicknesses that benefit from the additional heat and the temperature which one needs.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose any thickness of wire in order to produce the desired electronic component.  One would have also been motivated to choose wires 125 µm or thicker due to increased conductivity or strength.
Lastly, since Long refers to Komiyama it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heated stage concept in order to provide the heat for thermosonic wedge bonding of thick copper wires.  
Another way to look at this is that Komiyama teaches by adding heat to ultrasonic wedge bonding; i.e. thermosonic wedge bonding, one can weld thick Al wire to a first layer of a substrate and Long and Mulari teach additional heat is beneficial when ultrasonically bonding Cu, especially thicker Cu wires.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that one can substitute the Al wire of Komiyama with a Cu wire having a diameter greater 125µm to make wedge-wedge bonds in order to take advantage of the conductive and strength properties of Cu vs Al.  
Regarding claim 3, this is addressed in the rejection of claim 1 by the incorporation of Murali:
further comprising: heating the first electrically conductive layer to a temperature of between 80°C and 250°C, between 100°C and 250°C, or between 150°C and 250°C.
Claims 5-8, 16, 17, 19-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. “A review on the mechanisms of ultrasonic wedge-wedge bonding” in view of Murali et al. “Fundamentals of thermo-sonic copper wire bonding in microelectronics packaging”, and Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules” as applied to claim 1 above, and further in view of Momose et al. (US 2015/0380368 A1).
Regarding claims 5-8, Long does not teach:
wherein the first layer has a thickness of at least 5µm, at least 25µm, or at least 50µm; 
wherein the bonding wire has a first hardness and the first layer has a second hardness, wherein the second hardness is greater than the first hardness; 
wherein the second hardness is 150% of the first hardness; and 
wherein the first layer comprises an alloy of copper.
However, Long teaches the pad is Cu; Table 1, and Murali teaches the Cu wire may be bonded to a Cu layer; pg. 616.
Momose teaches ultrasonic wire bonding Al wire (7) to the Cu front metal layer (14) of electrode (12), wherein the wire is 100-500 µm and the layer has a higher hardness than the wire, a hardness from Hv100-Hv300, and a thickness of 4.5-10.5 µm in order to prevent cracks in the electrode; abstract, 0024, 0043-0046, 50. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Momose front metal layer concept into Long figure 1 in order to prevent the electrode/substrate from cracking.  Note that 100Hv is harder than the wire so 300Hv would more than 300% higher than the same wire.  Even so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any percentage of higher hardness based on a desired factor of safety, minus any unexpected results.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an alloy of Cu for the Cu layer in order alter the hardness of the Cu layer as desired.    
Momose and the claims differ in that Momose does not teach the exact same ranges as recited in the instant claims.
However, one of ordinary skill in the art at the time/before the effective filing date of the invention would have considered the invention to have been obvious because the ranges taught by Momose overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, particularly in view of In re Peterson 65 USPQ2d 1379 (CAFC 2003); In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974), and MPEP 2144.05.  This reasoning applies to any claim and limitation in this action where a range is being claimed.  
Regarding claims 16, 17, 19-23, and 25-27, the limitations of these claims are addressed in the rejections of claims 1, 3, and 5-8 above.  
Claims 4, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. “A review on the mechanisms of ultrasonic wedge-wedge bonding” in view of Murali et al. “Fundamentals of thermo-sonic copper wire bonding in microelectronics packaging”, and Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules” or Long et al. “A review on the mechanisms of ultrasonic wedge-wedge bonding” in view of Murali et al. “Fundamentals of thermo-sonic copper wire bonding in microelectronics packaging”, Komiyama et al. “High-Temperature Thick Al Wire Bonding Technology for High-Power Modules”, and Momose et al. (US 2015/0380368 A1)as applied to claim 1 above, and further in view of Arao et al. (JP 57-190328 A).
Regarding claim 4, Long does not teach:
providing an inert gas, a reducing protective gas, or a vacuum in the surroundings of the first layer and the first end of the bonding wire
Arao teaches when ultrasonic wedge bonding reducing or inert gas is sprayed in the vicinity of copper lead (25) and wire (23) in order to prevent oxidation; ln. 46-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the inert gas concept of Arao into figure 1 in order to prevent oxidation.

Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
The applicant argues,
“Long teaches that "US wire bonding includes two widely applied technologies: wedge- wedge and ball-wedge bonding" and "there are clear differences between the two methods".5 Long further teaches that "the ball bonding process requires ... an elevated temperature to provide extra bonding energy. In contrast, the wedge-wedge bonding process does not require any heat input and is less sensitive to contaminants."6 Given this distinction, one of ordinary skill in the art would not apply the temperature specific teachings regarding ball-wedge bonding disclosed by Murali to the wedge-wedge bonding method disclosed by Long.”7”
	However, “not” requiring does not mean that one cannot apply heat if so desired.  If one continues to read the rest of Long one would clearly note that Long is open to applying heat during wedge-wedge bonding.  On page 2, left column, Long states that the process “normally” happens at room temperature, page 243, right column, most knowledge of copper bonding is “transferrable to wedge bonding”, and most significantly, page 244, right column, “Even though an elevated temperature is not required for wedge–wedge bonding, it can still enlarge the process window and improve the bonding reliability. The extra heating energy facilitates the softening of the wire & substrate materials and the improvement of atom diffusion.”  Thus, it would have been clear to one of ordinary skill in the art that Long does not teach against using external heat during wedge-wedge bonding.       
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In addition to Long clearly teaching the advantages of additional heat input during wedge-wedge bonding the examiner would like to add that the concept of using heat to facilitate the bonding and workability of metal is as old as metal working itself and thus, one of ordinary skill has more than enough motivation to do so.    
The applicant argues, 
“Regarding the statement in the Office Action13 that "Momose teaches ultrasonic wire bonding Al wire (7) to the Cu front metal layer (14) of electrode (12), wherein the wire is 100-500 µm and the layer has a higher hardness than the wire"; the Applicant's Specification14 teaches that "Copper, however, is generally harder than aluminum." Therefore, it is known that the "Cu front metal layer" of Momose is harder than the "bonding Al wire" of Momose. However, a copper surface of an electrode being harder than an aluminum wire does not teach that the copper bonding wire has a first hardness and the first layer has a second hardness, wherein the second hardness is greater than the first hardness of the copper bonding wire.”
The examiner does not argue that the references teach that which is argued above.  Instead the examiner argues that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrive that which is argued above.   
The applicant argues, 
“Regarding the statement in the Office Action15 that "it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an alloy of Cu for the Cu layer in order alter the hardness of the Cu layer as desired"; the Applicant submits that this conclusion is based on hindsight reasoning16. Specifically, Momose teaches the use of a "copper-plated film"17 to "achieve the object of the invention"18. Moreover, Momose teaches "[t]he breakdown strength of the front metal layer 14 can increase as the thickness of the front metal layer increases."19 Therefore, Momose teaches that the "hardness of the Cu-plated film"20 is increased by increasing it's thickness (not by using a copper alloy instead of copper).” 
While the examiner appreciates that the applicant takes a different approach to increasing the hardness it is still obvious to one of ordinary skill in the art.  It is common knowledge that different alloys and materials have different properties, such as hardness.  Choosing one material over another due to a desired property is common practice in the art.  For example, one may choose titanium over steel because it is proportionally stronger, thinner, and lighter, if cost does not matter.  In the same manner, making the Cu layer thicker may be more expensive than simply changing to a known Cu alloy that has a higher hardness.  Either way this amounts to nothing more than the application of common knowledge, minus any unexpected results.      

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735